DETAILED ACTION

In response to the Amendment filed June 25, 2021

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.








Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sing (US 4,756,087) in view of Murray (US 6,243,964).

With respect to claim 1, Sing discloses a compact-sized tape measure (10) comprising a housing (12), a reel (40) rotatably mounted in the housing, and a blade (70) wound on an outer surface of the reel (40) and drawn out through an inlet (74) of the housing, wherein the reel (40) includes a spring (64) providing a force for winding the blade and a bobbin (46) providing an inner space (26) receiving the spring (64) and an outer space (48) for winding and storing the blade, and a width of a spring receiving space capable of receiving the spring in the inner space (26) is larger than a width of a blade receiving space capable of receiving the blade in the outer space (See Figure 2).

Sing does not disclose the width of the spring received in the inner space is larger than a width of the blade wound on the outer space as recited in claim 1. 

Regarding claim 1: Murray discloses a reduced housing tape measure comprising a housing (12), a reel (78), a blade, and a spring (32) having a width of approximately 110% and up to 120% of the blade (16) in order for a smaller housing to be constructed to be easily gripped in one hand (See Column 8, lines 34 – 49). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sing by providing a spring with a width larger than a width of the blade wound on the outer space of the space in order for a smaller housing to be constructed to be easily gripped in one hand (See Column 8, lines 34 – 49).

Regarding claim 9, the combination of Sing and Murray sets forth a compact-sized tape measure (10) wherein a width of the spring24 ZPLO156US / PP160052USreceiving space is defined from the outer surface of the rotation shaft (30) of the reel to the partition wall formed between the inner space (26) and the outer space (48) and larger than the width of the spring (See Figure 2).  

Allowable Subject Matter

Claims 2, 4 – 8 and 10 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13 – 16 are allowed.
Claims 13 - 14 are allowable over the Prior Art of Record because it fails to teach or suggest a compact-sized tape measure comprising a housing, the housing includes a protrusion protruding around a rotation shaft of the reel in response to the inner space and a peripheral portion provided with a width relatively smaller than the protrusion in response to the outer space, and for easy holding of the user, the protrusion protrudes in a rotation shaft direction of the reel above the peripheral portion in combination with the remaining limitations of the claims.
Claims 15 - 16 are allowable over the Prior Art of Record because it fails to teach or suggest a compact-sized tape measure comprising a bobbin providing an inner space receiving the spring and an outer space for winding and storing the blade, wherein the 
	
Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance but fail to disclose the combination as claimed:

Murray (US 6,449,866)
Murray (US 6,324,769)
Murray (US 6,282,808)
Murray (US 6,249,986)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.





If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
September 13, 2021



/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861